Flanagan, J.
Defendant filed his petition for writ of error coram nobis in the Criminal Court of Marion County. Upon full hearing the petition was denied. On this appeal it is contended that the evidence did not justify that ruling. We find no merit in such contention!
Evidence presented included the following:
The defendant pleaded guilty to automobile banditry on December 29,1950. He had been arrested on October 19, 1950. Between those dates he had talked several times with his own attorney employed for him by his brother-in-law. He had talked to that brother-in-law and to his father. His attorney, his brother-in-law, and his father all advised him to plead guilty. His attorney was in court representing him at the time of his plea. The court there explained to him the charge, the sentence that would follow upon acceptance of his plea of guilty, and the fact that he was entitled to a trial by jury. The defendant related to the court how he made entry to the dwelling house that had been burglarized, and detailed the items stolen and the model and make of the automobile that he said he had standing by and in which he made his -getaway. The resident of the dwelling corroborated his statement as to the items which were stolen.
This is ample evidence for denial of the petition for writ of error coram nobis.
Judgment affirmed.
Gilkison, J., not participating.
Note. — Reported in 114 N. E. 2d 773. .